Citation Nr: 0808838	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee with status-post arthroscopy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with status-post arthroscopic lateral 
retinacular release, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to February 
1988 and June 1989 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that rating decision, the RO 
denied ratings in excess of 20 percent for left and right 
knee chondromalacia with status-post arthroscopic surgeries.  
The veteran's disagreement with this rating decision led to 
this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) requires that the veteran be provided with an 
additional notification letter.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

In the Court of Appeals for Veterans Claims recent decision 
in Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008), the Court set forth notification requirements in 
an increased rating claim.  Therefore, the AMC/RO should 
issue the veteran a notification letter that complies with 
the notification requirements set forth in Vazquez-Flores.  
Specifically, this letter should (1) notify the veteran that, 
to substantiate his claims, that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the veteran's employment and 
daily life; (2) advise the veteran, at least in general 
terms, of the information and evidence necessary to establish 
the specific criteria under the potentially applicable 
diagnostic codes [in this case, the letter should include the 
rating criteria for knee disabilities (Diagnostic Codes 5003, 
5256-5263); (3) notify the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In addition, the Board notes that the Court has previously 
determined that the notice required by VCAA must apply to all 
five elements of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
ensure compliance with the VCAA, the veteran should also be 
issued a notification letter that complies with Dingess, to 
include notice regarding how an effective date is assigned.

The Board further notes that a knee disability may be 
assigned separate ratings based on instability and limitation 
of motion when there is service-connected arthritis.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In the August 2004 VA 
examination report, X-rays were noted to reveal that the 
veteran had mild degenerative joint disease (arthritis).  
Service connection is currently in effect for bilateral knee 
chondromalacia with right and left arthroscopic surgeries.  
It is not clear whether arthritis is part of the veteran's 
service-connected right and left knee disabilities.  The RO 
must clarify this matter and if service connection is not in 
effect for arthritis of the knees, claims for service 
connection for right and left knee arthritis on direct and 
secondary bases are raised by the record and must be 
adjudicated by the RO.  

If the RO determines that service connection is not in effect 
for arthritis of the knees, in order to determine if service 
connection should be granted, the veteran should be afforded 
an orthopedic or joints examination and the examiner should 
provide opinions regarding whether the veteran's arthritis of 
the right and left knee is linked to service or was caused or 
aggravated by his service-connected knee disabilities.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the raised, intertwined claim for secondary service 
connection for arthritis, under 38 C.F.R. § 3.310, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  A recent amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen by 
adding language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

If the RO clarifies that service connection is not in effect 
for arthritis of either knee, before adjudicating the raised 
claim for service connection for arthritis of the knees on 
direct and secondary bases, the RO must ensure compliance 
with VCAA, to include providing the text of 38 C.F.R. § 3.310 
with the amendment that was effective October10,  2006.  Upon 
remand, in the VCAA notification letter, the veteran should 
be sent a copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

The veteran contends that his service-connected right and 
left knee disabilities are more disabling than currently 
evaluated.  During his January 2008 Board hearing, he 
testified that the knee disabilities cause pain and 
instability.  Based on the veteran's contentions regarding 
the knee disabilities effect upon his work and daily life, 
the representative argues that the disabilities should be 
considered for extra-schedular ratings.  The AMC/RO should 
specifically consider whether the veteran's claims should be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to consider the 
disabilities for an extraschedular rating.  The AMC/RO's 
determination should be clearly noted in the claims file.  
See  38 C.F.R. § 3.321. 

The Board also finds that the most recent VA examination in 
August 2004 was inadequate.  The examiner noted that during 
service the veteran was diagnosed as having chondromalacia of 
the patella and that he had subsequently undergone lateral 
release of both knees.  The veteran reported that his knees 
swelled, locked, and "gave way."  Range of knee motion was 
from 0 to 135 degrees -although it is not clearly documented 
whether this was in one or both knees.  In addition, the 
examiner did not report to what degree, if any, the veteran's 
range of motion was affected by pain.  X-rays revealed mild 
degenerative joint disease of the knees.  The diagnosis was 
bilateral chondromalacia.  The claims file also contains 
private medical records, but none of these treatment records 
indicate the affect of pain upon the veteran's range of 
motion of the knees.

As interpreted by the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. §§ 4.40 and 4.45 require 
VA to consider the veteran's pain, swelling, weakness and 
excess fatigability when determining the appropriate 
evaluation for a disability under the applicable limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  

The Board finds that the medical records outlined above are 
inadequate to determine to what degree the range of motion of 
the veteran's knees are affected by the factors outlined in 
DeLuca.  Therefore, even if service connection is already in 
effect for arthritis of the knees and the RO need not 
adjudicate a claim for service connection for such, the 
veteran should be afforded a VA examination that thoroughly 
evaluates the service-connected knee disabilities, to include 
addressing the DeLuca factors and evaluating whether the 
veteran has instability of either knee.  38 C.F.R. § 3.327.  
In ordering such an examination, it is pertinent note that 
the most recent VA evaluation of the knees is approximately 
three and one-half years old and the veteran has contended 
that his knee disabilities have worsened since that time.   

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must clarify whether the 
veteran's service-connected right and 
left knee disabilities include 
arthritis, which has been confirmed by 
X-ray examination of both knees.  

2.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

If service connection is not in effect 
for bilateral knee arthritis, the 
notification letter should inform the 
veteran of the evidence needed to 
substantiate the raised, intertwine 
claim for service connection for 
bilateral knee arthritis on direct and 
secondary bases and inform the veteran 
of the evidence needed to substantiate 
the claims for ratings in excess of 20 
percent for his right and left knee 
disabilities.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the veteran about the information 
and evidence that VA will seek to 
provide; (c) inform the veteran about 
the information and evidence the veteran 
is expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish effective dates for the 
benefits sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The letter should also comply with the 
Court's recent decision in Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).  The letter should 
(1) notify the veteran that, to 
substantiate his claims, that the 
veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (2) 
advise the veteran, at least in general 
terms, of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the 
rating criteria for knee and elbow 
disabilities (Diagnostic Codes 5003, 
5256-5263); (3) notify the veteran that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Finally, the veteran should be provided 
with notice of what information or 
evidence (e.g., statements from 
employers, co-workers) is needed to 
substantiate a claim for an 
extraschedular rating or ratings for his 
knee disabilities.  38 C.F.R. 
§ 3.321(b)(1).

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.

4.  The veteran should be scheduled for a 
VA orthopedic or joints examination for 
the purpose of determining the current 
severity of his service-connected right 
knee and left knee disabilities.  If the 
RO clarifies that service connection is 
not in effect for arthritis of the knees, 
the examiner must also address the 
etiology of the veteran's bilateral knee 
arthritis.  The claims file should be 
sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant symptoms and 
abnormal clinical findings regarding the 
knees.  

If the RO clarifies that service 
connection is not in effect for arthritis 
of the knees, the examiner should 
determine whether it is at least as 
likely as not (50 percent or greater 
probability) that any arthritis of either 
the right and/or left knee that is 
currently present was caused or 
aggravated by the veteran's service-
connected chondromalacia with 
patellofemoral pain of the right and left 
knee and a history of arthroscopic 
surgeries involving both knees.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the veteran's arthritis of the right 
and/or left knee was aggravated by the 
service-connected knee disabilities, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the disability (e.g., slight, moderate) 
before the onset of aggravation.

In determining the current severity of 
the veteran's right and left knee 
disabilities, the examiner should 
complete a range of motion study for 
each knee and state whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the right 
knee and left knee due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss 
of motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion in any 
of the planes of motion of the right 
knee and left knee (flexion, extension, 
etc.) should be expressed in degrees.  
The examiner should also specifically 
determine if there is any instability or 
subluxation of either knee and, if so, 
what degree (i.e., slight, moderate or 
severe).  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

The AMC/RO should specifically consider 
whether the veteran's claims should be 
referred to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service to 
consider the disabilities for an 
extraschedular rating.  
The AMC/RO's determination should be 
clearly noted in the claims file.

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued.  

This supplemental statement of the case 
must include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).


